



EXHIBIT 10.59


 


AMENDMENT TO EMPLOYMENT AGREEMENT


 


AMENDMENT TO EMPLOYMENT AGREEMENT (THIS “AMENDMENT”), DATED AS OF DECEMBER 30,
2008, BY AND BETWEEN SCIENTIFIC GAMES CORPORATION, A DELAWARE CORPORATION (THE
“COMPANY”), AND STEVEN W. BEASON (“EXECUTIVE”).


 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of August 8, 2005 (the “2005 Agreement”) by and between the Company and
Executive as amended by the letter agreement dated August 30, 2007 (the
“August 2006 Amendment”) and as further amended by the letter agreement dated
June 17, 2008 (the “June 2008 Amendment” and, collectively with the 2005
Agreement and the August 2006 Amendment, the “Employment Agreement”);

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein to bring the Employment Agreement into compliance with
Section 409A of the Internal Revenue Code of 1986 and the regulations and
Treasury guidance thereunder; and

 

WHEREAS, the amendments contemplated hereby are intended to bring the timing of,
and certain procedural aspects with respect to, certain payments under the
Employment Agreement into compliance with Section 409A but not to otherwise
affect Executive’s right to such payments.

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.             SECTION 6(J) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING NEW SENTENCES AFTER THE FIRST SENTENCE THEREOF:


 


“THE COMPANY SHALL PROVIDE EXECUTIVE WITH THE PROPOSED FORM OF RELEASE REFERRED
TO IN THE IMMEDIATELY PRECEDING SENTENCE NO LATER THAN TWO (2) DAYS FOLLOWING
THE TERMINATION DATE.  EXECUTIVE SHALL HAVE 21 DAYS TO CONSIDER THE RELEASE AND
IF HE EXECUTES THE RELEASE, SHALL HAVE SEVEN (7) DAYS AFTER EXECUTION OF THE
RELEASE TO REVOKE THE RELEASE, AND, ABSENT SUCH REVOCATION, THE RELEASE SHALL
BECOME BINDING.  PROVIDED EXECUTIVE DID NOT REVOKE THE RELEASE, PAYMENTS
CONTINGENT ON THE RELEASE (IF ANY) SHALL BE PAID NO EARLIER THAN THE EIGHT
(8) DAYS AFTER EXECUTION IN ACCORDANCE WITH THE APPLICABLE PROVISIONS HEREIN.”


 


2.             SECTION 6(K)(I) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO
(A) DELETE THE WORDS “A LUMP SUM PAYMENT EQUAL TO THE SUM OF” AND REPLACE SUCH
WORDS WITH “THE FOLLOWING AMOUNTS” AND (B) ADD THE FOLLOWING SENTENCES
IMMEDIATELY PRIOR TO THE LAST SENTENCE THEREOF:


 


“THE AMOUNTS REFERRED TO SECTION 6(K)(I)(A) AND (B) SHALL BE PAYABLE IN
ACCORDANCE WITH THE TIMING CONTEMPLATED BY SECTIONS 6(E)(II) AND (III),
RESPECTIVELY; PROVIDED, HOWEVER, THAT, TO THE EXTENT SUCH AMOUNTS ARE EXEMPT
FROM SECTION 409A AND/OR IF SUCH CHANGE IN CONTROL CONSTITUTES A CHANGE IN
OWNERSHIP, CHANGE IN EFFECTIVE CONTROL OR A CHANGE IN OWNERSHIP OF A SUBSTANTIAL
PORTION OF THE ASSETS OF THE COMPANY UNDER REGULATION
SECTION 1.409A-3(I)(5) (COLLECTIVELY, A “409A CHANGE IN CONTROL”), THE FOREGOING
AMOUNTS SHALL BE PAID IN A LUMP SUM AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN 30 DAYS, AFTER SUCH TERMINATION.  THE AMOUNTS REFERRED TO
SECTION 6(K)(I)(C) AND (D) SHALL BE PAYABLE IN A LUMP SUM AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS, AFTER SUCH TERMINATION.


 


SECTION 6(K)(II) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO (I) DELETE THE
WORDS “A LUMP SUM PAYMENT EQUAL TO THE SUM OF” AND (II) ADD THE FOLLOWING
SENTENCES AT THE END THEREOF:


 


1

--------------------------------------------------------------------------------



 


“THE AMOUNTS REFERRED TO SECTION 6(K)(I)(A) AND (B) SHALL BE PAYABLE IN
ACCORDANCE WITH THE TIMING CONTEMPLATED BY SECTION 6(E)(II) AND (III),
RESPECTIVELY (EXCEPT THAT SUCH PAYMENTS SHALL BE TRIGGERED BY, AND FOLLOW, THE
CHANGE OF CONTROL AND NOT THE TERMINATION OF EXECUTIVE’S EMPLOYMENT); PROVIDED,
HOWEVER, THAT, TO THE EXTENT SUCH AMOUNTS ARE EXEMPT FROM SECTION 409A AND/OR IF
SUCH CHANGE IN CONTROL CONSTITUTES A 409A CHANGE IN CONTROL, THE FOREGOING
AMOUNTS SHALL BE PAID IN A LUMP SUM AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN 30 DAYS, AFTER SUCH CHANGE OF CONTROL.  THE AMOUNTS REFERRED TO
SECTION 6(K)(I)(C) AND (D) SHALL BE PAYABLE IN A LUMP SUM AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS, AFTER SUCH CHANGE OF CONTROL.


 


3.             THE JUNE 2008 AMENDMENT IS HEREBY AMENDED TO ADD THE FOLLOWING
LANGUAGE AT THE END THEREOF:


 


“NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TO THE EXTENT ANY PAYMENTS OF
MONEY OR OTHER BENEFITS DUE TO EXECUTIVE HEREUNDER, INCLUDING BUT NOT LIMITED TO
THOSE PURSUANT SECTION 6(J)(I) AND (II), COULD CAUSE THE APPLICATION OF AN
ACCELERATED OR ADDITIONAL TAX UNDER SECTION 409A OF THE CODE, SUCH PAYMENTS OR
OTHER BENEFITS SHALL BE DEFERRED IF DEFERRAL WILL MAKE SUCH PAYMENT OR OTHER
BENEFITS COMPLIANT UNDER SECTION 409A OF THE CODE, OR OTHERWISE SUCH PAYMENT OR
OTHER BENEFITS SHALL BE RESTRUCTURED, TO THE EXTENT POSSIBLE, IN A MANNER
DETERMINED BY THE COMPANY THAT DOES NOT CAUSE SUCH AN ACCELERATED OR ADDITIONAL
TAX.  TO THE EXTENT ANY REIMBURSEMENTS OR IN-KIND BENEFITS DUE TO EXECUTIVE
UNDER THIS AGREEMENT CONSTITUTE DEFERRED COMPENSATION UNDER SECTION 409A OF THE
CODE, ANY SUCH REIMBURSEMENTS OR IN-KIND BENEFITS SHALL BE PAID TO EXECUTIVE IN
A MANNER CONSISTENT WITH TREAS. REG. SECTION 1.409A-3(I)(1)(IV).  EACH PAYMENT
MADE UNDER THIS AGREEMENT SHALL BE DESIGNATED AS A “SEPARATE PAYMENT” WITHIN THE
MEANING OF SECTION 409A OF THE CODE.”


 


4.             EMPLOYMENT AGREEMENT.  EXCEPT AS SET FORTH IN THIS AMENDMENT, ALL
OTHER TERMS AND CONDITIONS OF THE EMPLOYMENT AGREEMENT SHALL REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH SHALL CONSTITUTE THE SAME INSTRUMENT.


 


6.             HEADINGS.  THE HEADINGS OF THE PARAGRAPHS HEREIN ARE INCLUDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THIS AMENDMENT.


 


2

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAS CAUSED THIS AMENDMENT TO BE
EXECUTED ON ITS BEHALF AS OF THE DATE FIRST ABOVE WRITTEN.


 


 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Ira H. Raphaelson

 

Name:

Ira H. Raphaelson

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ Steven W. Beason

 

Name: Steven W. Beason

 

3

--------------------------------------------------------------------------------
